Order unanimously reversed and matter remitted to Chautauqua County Court for further proceedings in accordance with the memorandum. Memorandum: The appellant was indicted by the Grand Jury of Chautauqua County on August 20, 1956 for the crime of murder in the first degree. He was committed by order to the Gowanda State Hospital to determine the question of his ability to stand trial. It was determined there that he was of such a state of mind as to be incapable of understanding the nature of the charge pending against him. Subsequently and after receipt of the reports, he was sent to Matteawan State Hospital. On or about December 20, 1958, it was determined that he had recovered sufficiently to understand the nature of the charge against him and to defend, and he was returned. The indictment was then transmitted to the Chautauqua Comity Court. Later and on February 6, 1959 he was brought to and arraigned before the Chautauqua County Court. Upon motion of the District Attorney and with the consent of the County Court the charge was reduced from murder, first degree to manslaughter, first *904degree, and a plea entered to the reduced charge. Upon his later application for a writ of error coram nobis upon the ground chiefly that at the time of the commission of the crime he was mentally incapable of understanding the nature thereof, a hearing was denied. Under the unusual circumstances revealed herein, a hearing under the alternative prayer for relief sought should have been granted. This proceeding should be remitted to the County Court of Chautauqua County to take proof upon the issues raised. (Appeal from order of Chautauqua County Court denying a motion to dismiss the indictment and to vacate a judgment of conviction for manslaughter, first degree, entered February 6,1959.) Present — Bastow, J. P., Goldman, McClusky and Henry, JJ.